


110 HR 6823 IH: PRO Energy

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6823
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Reichert
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the acquisition of advanced biofuels for
		  the Strategic Petroleum Reserve, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Real Opportunities for
			 Energy Security Act or the PRO Energy
			 Security Act.
		2.AuthorityIf the average weighted price of oil exceeds
			 $75 per barrel for 3 consecutive days, the Secretary of Energy is authorized to
			 acquire advanced biofuels for the purpose of filling the Strategic Petroleum
			 Reserve.
		3.StudyNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Energy, in conjunction with the
			 Secretary of Transportation, the Secretary of Commerce, and the Secretary of
			 Defense, and in consultation of the Administrator of the Environmental
			 Protection Agency, shall transmit to the Committee on Science and Technology,
			 the Committee on Transportation and Infrastructure, and the Committee on Energy
			 and Commerce of the House of Representatives, and to the Committee on Energy
			 and Natural Resources and the Committee on Environment and Public Works of the
			 Senate, a report containing—
			(1)a
			 description of how the Secretary of Energy will carry out section 2; and
			(2)recommendations
			 for criteria and procedures for making advanced biofuels available from the
			 Strategic Petroleum Reserve to appropriate Federal and non-Federal
			 entities.
			4.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Advanced
			 biofuel
				(A)In
			 generalThe term advanced biofuel means renewable
			 fuel, other than ethanol derived from corn starch, that has lifecycle
			 greenhouse gas emissions, as determined by the Administrator, after notice and
			 opportunity for comment, that are at least 50 percent less than baseline
			 lifecycle greenhouse gas emissions.
				(B)InclusionsThe
			 types of fuels eligible for consideration as advanced biofuel
			 may include any of the following:
					(i)Ethanol derived
			 from cellulose, hemicellulose, or lignin.
					(ii)Ethanol derived
			 from sugar or starch (other than corn starch).
					(iii)Ethanol derived
			 from waste material, including crop residue, other vegetative waste material,
			 animal waste, food waste, and yard waste.
					(iv)Biomass-based
			 diesel.
					(v)Biogas (including
			 landfill gas and sewage waste treatment gas) produced through the conversion of
			 organic matter from renewable biomass.
					(vi)Butanol or other
			 alcohols produced through the conversion of organic matter from renewable
			 biomass.
					(vii)Other fuel
			 derived from cellulosic biomass.
					(3)Baseline
			 lifecycle greenhouse gas emissionsThe term baseline
			 lifecycle greenhouse gas emissions means the average lifecycle
			 greenhouse gas emissions, as determined by the Administrator, after notice and
			 opportunity for comment, for gasoline or diesel (whichever is being replaced by
			 the renewable fuel) sold or distributed as transportation fuel in 2005.
			(4)Biomass-based
			 dieselThe term biomass-based diesel means
			 renewable fuel that is biodiesel as defined in section 312(f) of the Energy
			 Policy Act of 1992 (42 U.S.C. 13220(f)) and that has lifecycle greenhouse gas
			 emissions, as determined by the Administrator, after notice and opportunity for
			 comment, that are at least 50 percent less than the baseline lifecycle
			 greenhouse gas emissions. Notwithstanding the preceding sentence, renewable
			 fuel derived from coprocessing biomass with a petroleum feedstock shall be
			 advanced biofuel if it meets the requirements of subparagraph (B), but is not
			 biomass-based diesel.
			(5)Cellulosic
			 biofuelThe term cellulosic biofuel means
			 renewable fuel derived from any cellulose, hemicellulose, or lignin that is
			 derived from renewable biomass and that has lifecycle greenhouse gas emissions,
			 as determined by the Administrator, that are at least 60 percent less than the
			 baseline lifecycle greenhouse gas emissions.
			(6)Conventional
			 biofuelThe term conventional biofuel means
			 renewable fuel that is ethanol derived from corn starch.
			(7)Greenhouse
			 gasThe term greenhouse gas means carbon dioxide,
			 hydrofluorocarbons, methane, nitrous oxide, perfluorocarbons, sulfur
			 hexafluoride. The Administrator may include any other anthropogenically emitted
			 gas that is determined by the Administrator, after notice and comment, to
			 contribute to global warming.
			(8)Lifecycle
			 greenhouse gas emissionsThe term lifecycle greenhouse gas
			 emissions means the aggregate quantity of greenhouse gas emissions
			 (including direct emissions and significant indirect emissions such as
			 significant emissions from land use changes), as determined by the
			 Administrator, related to the full fuel lifecycle, including all stages of fuel
			 and feedstock production and distribution, from feedstock generation or
			 extraction through the distribution and delivery and use of the finished fuel
			 to the ultimate consumer, where the mass values for all greenhouse gases are
			 adjusted to account for their relative global warming potential.
			(9)Renewable
			 biomassThe term renewable biomass means each of
			 the following:
				(A)Planted crops and
			 crop residue harvested from agricultural land cleared or cultivated at any time
			 prior to the enactment of this sentence that is either actively managed or
			 fallow, and nonforested.
				(B)Planted trees and
			 tree residue from actively managed tree plantations on non-Federal land cleared
			 at any time prior to enactment of this sentence, including land belonging to an
			 Indian tribe or an Indian individual, that is held in trust by the United
			 States or subject to a restriction against alienation imposed by the United
			 States.
				(C)Animal waste
			 material and animal byproducts.
				(D)Slash and
			 precommercial thinnings that are from non-Federal forestlands, including
			 forestlands belonging to an Indian tribe or an Indian individual, that are held
			 in trust by the United States or subject to a restriction against alienation
			 imposed by the United States, but not forests or forestlands that are
			 ecological communities with a global or State ranking of critically imperiled,
			 imperiled, or rare pursuant to a State Natural Heritage Program, old growth
			 forest, or late successional forest.
				(E)Biomass obtained
			 from the immediate vicinity of buildings and other areas regularly occupied by
			 people, or of public infrastructure, at risk from wildfire.
				(F)Algae.
				(G)Separated yard
			 waste or food waste, including recycled cooking and trap grease.
				
